Title: To George Washington from Henry Knox, 23 November 1782
From: Knox, Henry
To: Washington, George


                  
                     Sir
                     Westpoint 23 Novr 1782
                  
                  The officer of Artillery stationed at Kings ferry has informed me that the night before last, one side of the redoubt at Verplanks point, gave way, and was entirely levelled with the ground, being the effects of the violent storm.  As it is not under my orders I have not done any thing concerning it.  Major Villefranche is too busy here to be able to attend to its repair.  I have the honor to be with the highest Respect Your Excellencys Most Obedient servant
                  
                     H. Knox
                     
                  
               